Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-5, 7-16 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An over-voltage tolerant test bus for an integrated circuit (IC), comprising:
a protection circuit coupled between the first switch and the second switch and a supply voltage to keep a voltage between a source and a drain of the first switch substantially equal to a difference between a voltage at the test pin and the supply voltage, wherein when a test mode enable signal at the test pin is not active, the protection circuit is configured to provide a voltage equivalent to the supply voltage at the coupling of the first switch and the second switch as recited in claim 1.
 An over-voltage tolerant test bus for an integrated circuit (IC), comprising:

 An over-voltage tolerant test bus for an integrated circuit (IC), comprising: 
a protection circuit coupled between the first switch and the second switch and a supply voltage to keep a voltage between a source and a drain of the first switch substantially equal to a difference between a voltage at the test pin and the supply voltage, wherein the first switch is driven by a low leakage control circuit, wherein the low leakage control circuit includes, a switch having an input node, gate, bulk region, and pin node; a comparison circuit configured to determine and output a greater of two voltages of the switch; a latching circuit connected to the comparison circuit and configured to bias the gate and the bulk region of the switch using the greater of the two voltages; and a shorting circuit configured to control a voltage at the bulk region to ensure that no leakage current flows from the pin node as recited in claim 16.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836